Title: From George Washington to William Grayson, 25 April 1785
From: Washington, George
To: Grayson, William



Dr Sir,
Mt Vernon 25th Apl 1785.

I will not let your favor of the fifteenth, for which I thank you, go unacknowledged, tho’ it is not in my power to give it the consideration I wish, to comply with the request you have made; being upon the eve of a journey to Richmond to a meeting of the Dismal Swamp company, which by my own appointment is to take place on monday next; & into that part of the country I am hurried by an express which is just arrived with the accot of the deaths of the mother & Brother of Mrs Washington—in the last of whose hands (Mr B. Dandridge) the embarrassed affairs of Mr Custis had been placed, & call for immediate attention.
To be candid, I have had scarce time to give the report of the Committee, which you did me the honor to send me, a reading—much less to consider the force & tendency of it. If experience has proven that the most advantageous way of disposing of Land, is by whole Townships, there is no arguing against facts; therefore, if I had had time I shou’d have said nothing on that head: but from the cursory reading I have given it, it strikes me that by suffering each State to dispose of a proportionate part of the whole in the State, that there may be State jobbing: in other words, that the Citizens of each State may be

favored at the expence of the Union; whilst a reference of these matters to them has, in my opinion, a tendency to set up seperate interests; and to promote the independence of individual States upon the downfall of the fœderal government, which in my opinion is already too feeble, much too humiliated & tottering to be supported without props.
It is scarcely to be imagined that any man, or society of men, who may incline to possess a township, would make the purchase without viewing the Land in person or by an agent—wherein then lies the great advantage of having the sale in each State, & by State officers? for from the same parity of reasoning, there should be different places in each State for the accommodation of its citizens. Would not all the ostensible purposes be fully answered by sufficient promulgation in each State, of the time & place of Sale to be holden at the nearest convenient place to the Land, or at the seat of Congress. Is it not highly probable that those who may incline to emigrate, or their Agents would attend at such time & place? and (there being no fixed prices to the Land) would not the high or low sale of it depend upon the number of purchasers & the competition occasioned thereby; & are not these more likely to be greater at one time & place than at thirteen? One place might draw the world to it, if proper notice be given: but foreigners would scarcely know what to do with thirteen—to which, or when to go to them. These are first thoughts—perhaps incongruous ones, & such as I myself might reprobate upon more mature consideration: at present however, I am impressed with them—and (under the rose) a penetrating eye, & close observation, will discover thro’ various disguises a disinclination to add new States, to the confederation, westward of us; which must be the inevitable consequence of emigration to, & the population of that territory: and as to restraining the citizens of the Atlantic States from transplanting themselves to that soil, when prompted thereto by interest or inclination—you might as well attempt (while our Governmts are free) to prevent the reflux of the tide, when you had got it into your rivers.
As the report of the Committee goes into minutiæ, it is not minute enough, if I read it aright; it provides for the irregular lines, and parts of townships, occasioned by the interference with the Indian boundaries, but not for its interference with

Lake Erie, the western boundary of Pennsylvania (if it is governed by the meanders of the Delaware) or the ohio river which separates the ceded Lands from Virginia—all of which involve the same consequences.
I thank you for the sentiments & information, given me in your letter of the 10th of March, respecting the Potomac navigation. My present determination is, to hold the shares which this State has been pleased to present me, in trust for the use & benefit of it: this will subserve the plan—encrease the public revenue, & not interfere with that line of conduct I had prescribed myself. I am &c. &c.

G: Washington

